NUMBER 13-15-00404-CV

                                COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG
____________________________________________________________

JANN E. THOMPSON AND
DANIEL LOUIS THOMPSON,                                                                Appellants,

                                                  v.

REFUGIO COUNTY, TEXAS,                              Appellee.
____________________________________________________________

             On appeal from the 135th District Court
                   of Refugio County, Texas.
____________________________________________________________

                                            ORDER

                  Before Justices Garza, Perkes, and Longoria
                               Order Per Curiam
       Pro se appellant Daniel Louis Thompson1 filed a document with the trial court titled




       1 The style of the case reflects that Daniel Louis Thompson and Jann E. Thompson are appellants.

However, both the affidavit and the “Challenge” that we discuss below use singular pronouns and were
signed only by Daniel Louis Thompson. We presume that only Daniel Louis Thompson filed both
documents, but our reasoning applies equally to both appellants in any event.
“Pro Pauperous” in which he requested “the waiving of all fees for appeal in the above

referenced case.”    Appellant asserted in this document that his only income was a

monthly disability check from Social Security in the amount of $1,044. Treating this

document as an affidavit of indigence, the court reporter filed a contest to indigence. See

TEX. R. APP. P. 20.1(e). The trial court sustained the contest after a hearing at which no

one appeared on appellant’s behalf. Appellant then filed with the trial court a document

titled “Challenge of Order of Trial Court on Indigent Affidavit” in which he asks the trial

court to strike or dismiss its order sustaining the court reporter’s contest of indigence.

The district clerk forwarded appellant’s “Challenge” to this Court.

       Generally, a party may proceed on appeal without advance payment of costs if:

(1) he files an affidavit of indigence that complies with Texas Rule of Appellate Procedure

20.1; (2) his claim of indigence is not contested or any contest is not sustained; and (3)

he timely files a notice of appeal. See TEX. R. APP. P. 20.1(a); In re C.H.C., 331 S.W.3d
426, 429 (Tex. 2011) (per curiam). If a contest to indigence is filed and the trial court

issues an order sustaining the contest, the party claiming indigence may seek review of

the court’s order by filing a motion challenging the order with the appellate court. TEX.

R. APP. P. 20.1(j)(1). The motion is deemed granted if the appellate court does not deny

the motion within ten days after it is filed. Id. R. 20.1(j)(4). The question before us is

whether we will deem the “Challenge” filed in this Court for purposes of Texas Rule of

Appellate Procedure 20.1(j). See id. R. 20.1(j)(1).

       Texas courts construe and apply procedural rules “so that the right of appeal is not

unnecessarily lost to technicalities.” Guest v. Dixon, 195 S.W.3d 687, 688 (Tex. 2006)


                                             2
(per curiam). We construe the rules on indigence liberally “but in a manner consistent

with their purposes.” Teague v. Southside Bank, 257 S.W.3d 726, 728 (Tex. App.—Tyler

2003, no pet.). Rule 20.1(j) specifically requires the party alleging indigence to “seek

review of the court’s order” by filing a “motion challenging the order with the appellate

court.” TEX. R. APP. P. 20.1(j)(1) (emphasis added). Appellant filed his “Challenge of

Order of Trial Court on Indigent Affidavit” in the trial court. While the clerk provided us

with a copy of the Challenge, appellant never filed it with this Court. Furthermore, the

text of the Challenge does not address this Court or request any form of relief from it.

We decline to deem the “Challenge” filed in this Court because it would be inconsistent

with the evident purpose of Rule 20.1(j): to permit this Court to timely review the trial

court’s decision.2 See id.; see also In re J.M., 396 S.W.3d 528, 530 (Tex. 2013) (per

curiam) (holding that a combined motion for new trial and notice of appeal was a bona

fide attempt to invoke the court of appeals’ jurisdiction because it “address[ed] the

appellate court”).

        Having concluded that appellant did not timely file a motion challenging the trial

court’s order sustaining the court reporter’s challenge to his affidavit, the court’s order has

become final. See TEX. R. APP. P. 20.1(j). Appellant therefore must pay the costs of

appeal. We order appellant to pay the $205.00 filing fee to this Court no later than 30

days from the date of this order, or the Court will dismiss the appeal. See id. R. 5, 42.3.




        2 Appellant frequently mentions his pro se status as an argument in his favor. While we are

sympathetic to the difficulties pro se litigants experience, we hold pro se litigants to the same standards as
licensed attorneys and require them to follow the same laws and procedural rules. See Jarvis v. Feild, 327
S.W.3d 918, 925 (Tex. App.—Corpus Christi 2010, no pet.) (internal quotation marks omitted).
                                                      3
      IT IS SO ORDERED.

                                  PER CURIAM


Delivered and filed the
17th day of December, 2015.




                              4